NOT PRECEDENTIAL

                   UNITED STATES COURT OF APPEALS
                        FOR THE THIRD CIRCUIT

                                 ____________
                                  No. 07-1839


                       RAMON NOEL LEON-BAUTE,

                                                       Petitioner

                                        v.

              ATTORNEY GENERAL OF THE UNITED STATES,

                                                       Respondent


                         On Petition for Review of a
                     Decision and Order of the Board of
                            Immigration Appeals
                         BIA Number A 74-023-677
                 Honorable Annie S. Garcy, Immigration Judge




                   Submitted under Third Circuit LAR 34.1(a)
                                June 25, 2010

          BEFORE: SMITH, FISHER, and GREENBERG, Circuit Judges


                              (Filed: June 30, 2010)


                            OPINION OF THE COURT


GREENBERG, Circuit Judge.
       This matter comes on before this Court on petitioner Ramon Leon-Baute’s petition

for review of a decision and order dated January 31, 2007, of the Board of Immigration

Appeals (“BIA”) vacating grants of asylum and of withholding of removal by an

Immigration Judge (“IJ”) in favor of petitioner. The BIA also ordered petitioner removed

to Cuba. The IJ in two oral decisions on September 27, 2006, and the BIA in its decision

set forth the facts of the case and thus we have no need to repeat them. The BIA had

jurisdiction under 8 C.F.R. §§ 1003.1(b)(3) and 1240.15 and we have jurisdiction under 8

U.S.C. § 1252(a).1

       In these proceedings the BIA’s decision is “conclusive unless manifestly contrary

to the law and an abuse of discretion.” 8 U.S.C. § 1252(b)(4)(D). See Lu v. Ashcroft,

259 F.3d 127, 131 (3d Cir. 2001). Factual findings supporting the BIA decision may be

reversed only if not supported by substantial evidence. See Sevoian v. Ashcroft, 290 F.3d

166, 174 (3d Cir. 2002). See also 8 U.S.C. § 1252(b)(4)(B) (“[A]dministrative findings

of fact are conclusive unless any reasonable adjudicator would be compelled to conclude

to the contrary.”).

       In its decision the BIA explained with respect to petitioner’s claim that:




  1
   The Attorney General contends that inasmuch as “[p]etitioner is a criminal alien who
was convicted for two or more crimes involving moral turpitude not arising out of a
single scheme of criminal misconduct” we lack jurisdiction over his petition for review.
Respondent’s br. at 2. He also contends that the petition was untimely under 8 U.S.C. §
1252(b)(1). We have considered these arguments but reject them and thus decide the case
on the merits.

                                             2
               We agree with the [Department of Homeland Security] that the
       [petitioner] did not deserve a favorable exercise of discretion for purposes
       of asylum. We review this issue de novo. See 8 C.F.R. § 1003.1(d)(3)(ii).
       The [petitioner] has a long criminal history which includes at least ten
       convictions for shoplifting, two for burglary, and one each for felony joy
       riding, hindering apprehension, and possession of a hypodermic needle (see
       Exh. 9). In total, he has three felony convictions, and his last two
       convictions for burglary resulted in 5 year sentences, to run concurrently.
       The repeated nature of the crimes, and the [petitioner’s] significant criminal
       sentence for the burglary crimes, evidences a history which cannot be easily
       overlooked. The [petitioner] has been incarcerated since 2002, and except
       for one infraction, has a good prison record. This is a favorable factor, but
       is of limited value when compared to the duration of his criminal activity
       which has dominated his time as a lawful resident in this country. Further,
       the [petitioner] has no significant history of employment, and did not
       establish that his physical disability, for which he apparently received
       Social Security Income, completely precluded any form of meaningful
       employment. The fact that his mother now resides in the United States is
       significant, but on the whole, the [petitioner] did not present evidence of
       extensive family ties to this country. When considering all of the relevant
       factors, including the difficulties he will face upon return to Cuba, we
       determine that a favorable exercise of discretion is not warranted and the
       grant of asylum should be vacated.

App. at 5. The BIA then held that petitioner had not established that it was “more likely

than not that he will be subject to persecution [on the basis of an enumerated ground for

the withholding of removal upon his] return to Cuba.” Id. Finally the BIA explained why

petitioner was not entitled to relief under the Convention Against Torture.

       Exercising the appropriate standards of deferential review, we find no basis on

which to grant the petition for review. Indeed, even if we reviewed this matter de novo

our result would be the same. We think that the Attorney General’s brief is accurate

when it indicates that “petitioner is a career criminal in the United States whose escalating



                                             3
crime spree ended only when he was finally put in jail.” Respondent’s br at 13. In the

circumstances it would be unreasonable to reject the BIA’s decision to the extent that it

involved the exercise of discretion. Moreover, we are aware of no reason to reject that

decision on a legal basis.

       The petition for review of the decision and order of the BIA of January 31, 2007,

will be denied. The Court notes that the Clerk of this Court entered an order on July 23,

2007, appointing Joseph Leibowicz, Esq. and S. Mahmood Ahmad, Esq. as counsel for

petitioner and further notes that Sved D. Ali, Esq. and Donna L. Wilson, Esq. also

participated on petitioner’s behalf in these proceedings. The Court thanks these attorneys

and expresses its appreciation to them for their service.




                                              4